                                                           Case 2:18-cv-01919-RFB-BNW Document 144 Filed 07/26/21 Page 1 of 3



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Holly E. Cheong, Esq.
                                                           Nevada Bar No. 11936
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7          Email: asorenson@swlaw.com
                                                                         bgriffith@swlaw.com
                                                       8                 hcheong@swlaw.com
                                                       9    Attorneys for Defendant Bank of America, N.A.
                                                      10                                UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           RICHARD ZEITLIN, ADVANCED                        Case No.: 2:18-cv-01919-RFB-BNW
                                                           TELEPHONY CONSULTANTS, MRZ
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           MANAGEMENT, LLC, DONOR                           STIPULATION AND ORDER TO
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN             EXTEND TIME TO FILE REPLY IN
                         LAW OFFICES

                         702-784--5200




                                                      14
                                                           TECHNOLOGY SERVICES, COMPLIANCE                  SUPPORT OF DEFENDANT’S MOTION
                               L.L.P.




                                                      15   CONSULTANTS, CHROME BUILDERS                     FOR SUMMARY JUDGMENT
                                                           CONSTRUCTION, INC., and UNIFIED
                                                      16   DATA SERVICES,                                   (SECOND REQUEST)

                                                      17                          Plaintiffs,

                                                      18   v.

                                                      19   BANK OF AMERICA, N.A., and JOHN and
                                                           JANE DOES 1-100,
                                                      20
                                                                                  Defendants.
                                                      21

                                                      22             Pursuant to Local Rules IA 6-1, 7-1, and 7-2, Plaintiffs Richard Zeitlin; Advanced

                                                      23   Telephony Consultants; MRZ Management, LLC; Donor Relations, LLC; TPFE, Inc.; American

                                                      24   Technology Services; Compliance Consultants; Chrome Builders Construction, Inc.; and Unified

                                                      25   Data Services (“Plaintiffs”), by and through their undersigned counsel of record, and Defendant

                                                      26   Bank of America, N.A. (“BANA”), by and through its undersigned counsel of record, submit this

                                                      27   Stipulation and Proposed Order for a 7-day extension of the deadline, to August 4, 2021, for

                                                      28   BANA to file a reply in support of its Motion for Summary Judgment, ECF No. 114, filed on


                                                           4840-9030-4755
                                                           Case 2:18-cv-01919-RFB-BNW Document 144 Filed 07/26/21 Page 2 of 3



                                                       1   May 24, 2021 (“Motion”). BANA’s deadline to file a reply is currently July 28, 2021. [ECF No.

                                                       2   134.]

                                                       3             This is the Parties’ second request for an extension of the reply deadline for the Motion

                                                       4   and is not intended to cause any delay or prejudice to any party. The reason for the extension is to

                                                       5   give BANA time to evaluate and respond to the arguments set forth in Plaintiffs’ response to the

                                                       6   Motion.

                                                       7             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time

                                                       8   for BANA to file its reply in support of the Motion is extended to and through August 4, 2021.

                                                       9   IT IS SO STIPULATED.

                                                      10
                                                           Dated: July 26, 2021                              Dated: July 26, 2021
                                                      11
                                                           THE BERNHOFT LAW FIRM, S.C.                       SNELL & WILMER L.L.P.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                             /s/ Daniel James Treuden                         /s/ Holly E. Cheong
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                           Robert G. Bernhoft, Esq.                          Amy F. Sorenson, Esq.
                                                           Admitted Pro Hac Vice                             Nevada Bar No. 12495
                         LAW OFFICES

                         702-784--5200




                                                      14
                                                           Wisconsin Bar No. 1032777                         Blakeley E. Griffith, Esq.
                               L.L.P.




                                                      15   Thomas E. Kimble, Esq.                            Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                             Holly E. Cheong, Esq.
                                                      16   Illinois Bar No. 6257935                          Nevada Bar No. 11936
                                                           Daniel James Treuden, Esq.                        3883 Howard Hughes Parkway, Suite 1100
                                                      17                                                     Las Vegas, NV 89169
                                                           Wisconsin Bar No. 1052766
                                                      18   1402 E. Cesar Chavez Street
                                                           Austin, Texas 78702                               Attorneys for Defendant Bank of America,
                                                      19                                                     N.A.
                                                           Joel F. Hansen, Esq.
                                                      20   Nevada Bar No. 1876
                                                      21   Hansen & Hansen, LLC
                                                           9030 W. Cheyenne Avenue, #210
                                                      22   Las Vegas, Nevada 89129

                                                      23   Attorneys for Plaintiffs
                                                      24                                                         IT IS SO ORDERED.
                                                      25                                                         ____________________________________
                                                      26                                                         UNITED STATES DISTRICT JUDGE

                                                      27                                                         DATED: ____________________________

                                                      28                                                         DATED this 26th day of July, 2021.
                                                                                                           -2-
                                                           4840-9030-4755
                                                           Case 2:18-cv-01919-RFB-BNW Document 144 Filed 07/26/21 Page 3 of 3



                                                       1                                    CERTIFICATE OF SERVICE

                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF DEFENDANT’S
                                                       4   MOTION FOR SUMMARY JUDGMENT (SECOND REQUEST) with the Clerk of the
                                                       5   Court for the U. S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       6   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       7             DATED: July 26, 2021
                                                       8
                                                                                                        /s/ Gaylene Kim-Mistrille
                                                       9                                               An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                         702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
                                                           4840-9030-4755
